UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

JEREMY P. GALLANT, Case No. 1:16-cv-383

Plaintiff, Dott, J.
Litkovitz, M.J.

VS.
MR. HOLDREN, et al., ORDER

Defendants.

This matter is before the Court on plaintiff's motion for a transcript at government
expense for purposes of his appeal. (Doc. 102). Plaintiff's request is not well-taken. Plaintiff
appeals from an Order which granted summary judgment against him in a civil action alleging
unconstitutional conditions of confinement. No hearings occurred in his case at the district court
level. Thus, there are no transcripts in the court record that plaintiff can obtain and use on
appeal.

Even if the record did include a transcript, plaintiff would not be entitled to a free copy at
government expense. An indigent defendant cannot be denied a copy of a trial transcript
consistent with his Fourteenth Amendment rights if his inability to pay for a transcript precludes
him from obtaining appellate review of an asserted trial error. Griffin v. Illinois, 351 U.S. 12, 19
(1956). Griffin has not generally been extended to civil cases, although exceptions are made “for
those civil cases involving fundamental interests, such as intrusion on family relationships.”
Hillman v. Ohio, No. 2:11-cv-607, 2012 WL 1623857, at *4 (S.D. Ohio May 9, 2012) (Report
and Recommendation), adopted, (S.D. Ohio Aug. 21, 2012) (citing M.L.B. v. S.L.7, 519 US.
102, 114, 116 (1996) (appeal from trial court decrees terminating parental rights); Johnson v.

Hubbard, 698 F.2d 286, 289 (6th Cir.1983), abrogated on other gds by L & W Supply Corp. v.
Acuity, 475 F.3d 737 (6th Cir. 2007); Tucker v. Branker, 142 F.3d 1294, 1299 (D.C. Cir. 1998)).
A fundamental or exceptional interest is not at stake in plaintiff's appeal.

Plaintiff's motion for a copy of a transcript (Doc. 102) is DENIED. To the extent
plaintiff wishes to obtain copies of other filings of record, he is free to request copies at his own

cost.

IT IS SO ORDERED.

Date: F /) 3/) FG
Karen L. Litkovitz

United States Magistrate Judge
